 t...-   l,c   I   ,~

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                e 1 ofl


                                    UNITED STATES DISTRICT COU T
                                               SOUTHERN DISTRICT OF CALIFORNIA                                    SEP 1 9 2019
                                                                                                             ----··--···-·-·
                          United States of America                            JUDGMENT I               ~~mfi1~~1N1A
                                         v.                                   (For Offenses Committe (];Wor After November 1, 1987)   DEPUTY


                        Juan Pedro Esquivel-Rodriguez                          Case Number: 3:19-mj-23862

                                                                              Debra Ann Diiorio
                                                                              Defendant's Attorney


REGISTRATION NO. 89148298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint___ _________________ _ ____
                                                      ___;_                                                        _;__    __;



 •             was found g:uilty to count(s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                            Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

  D The defendant has been found not guilty on count(s)
 •             Count(s)
                                                                         -------------------
                                                                            dismissed on the motion of the United States.
                          ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: -          ..
                                    ,,
                                 t( TIME SERVED                            • ________ days
  IZI          Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI          Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the          defendant's possession at the time of arrest upon their deportation or removal.
   D           Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Thursday, September 19, 2019
                                                                            Date of Imposition of Sentence


Received - - - - - - - -
         DUSM                                                                ONORABLE F. A. GOSSETT III
                                                                            UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                       3:19-mj-23862
